NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                     2009-7070

                              JAMES B. THOMPSON,

                                                          Claimant-Appellant,

                                         v.

                  ERIC K. SHINSEKI, Secretary of Veterans Affairs,

                                                          Respondent-Appellee.


      Peter J. Sarda, Creech Law Firm, P.A., of Raleigh, North Carolina, argued for
claimant-appellant.

       Martin F. Hockey, Jr., Assistant Director, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, argued for
respondent-appellee. With him on the brief were Tony West, Assistant Attorney
General, Jeanne E. Davidson, Director, and Todd M. Hughes, Deputy Director. Of
counsel on the brief were David J. Barrans, Deputy Assistant General Counsel, and
Martie S. Adelman, Attorney, Office of the General Counsel, United States Department
of Veterans Affairs, of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge William A. Moorman
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                    2009-7070



                              JAMES B. THOMPSON,

                                                           Claimant-Appellant,

                                         v.

                  ERIC K. SHINSEKI, Secretary of Veterans Affairs,


                                                           Respondent-Appellee.


                                  Judgment

ON APPEAL from the       United States Court of Appeals
                         for Veterans Claims

in CASE NO(S).           04-2176.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MAYER, LOURIE, and PROST, Circuit Judges )

                          AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT


DATED October 13, 2009                    /s/ Jan Horbaly
                                         Jan Horbaly, Clerk